Case 3:19-cv-04753-AET-TJB Document 18-55 Filed 02/20/19 Page 1 of 11 PageID: 1884




                    EXHIBIT
                      49
Case 3:19-cv-04753-AET-TJB Document 18-55 Filed 02/20/19 Page 2 of 11 PageID: 1885



 Ar-15 Lower Reciever
    pinshape.com/items/38103-3d-printed-ar-15-lower-reciever

 DrSail                                                               August 21, 2017


 Designed by DrSail




                                                                                        1/10
Case 3:19-cv-04753-AET-TJB Document 18-55 Filed 02/20/19 Page 3 of 11 PageID: 1886




                                                                                     2/10
Case 3:19-cv-04753-AET-TJB Document 18-55 Filed 02/20/19 Page 4 of 11 PageID: 1887




                                                                                     3/10
Case 3:19-cv-04753-AET-TJB Document 18-55 Filed 02/20/19 Page 5 of 11 PageID: 1888




                                                                                     4/10
Case 3:19-cv-04753-AET-TJB Document 18-55 Filed 02/20/19 Page 6 of 11 PageID: 1889




                                                                                     5/10
Case 3:19-cv-04753-AET-TJB Document 18-55 Filed 02/20/19 Page 7 of 11 PageID: 1890
 ◀

 ▶




                                                                                     6/10
Case 3:19-cv-04753-AET-TJB Document 18-55 Filed 02/20/19 Page 8 of 11 PageID: 1891




                                                                                     7/10
Case 3:19-cv-04753-AET-TJB Document 18-55 Filed 02/20/19 Page 9 of 11 PageID: 1892




 Prints (1)

 Upload a Print


        over 1 year ago
        XYZ Printing da Vinci 2.0 Duo

        3
        0
        Drag & Drop A Photo or
        Click To Browse




 Description

 Ar15 Lower receiver. Dont change dimensions, just tilt on axis till fits in box.

 Design Files

 File Size

 Ar15Lower_FP_Update.stl

 2.39 MB

 Ar15Lower_Update.stl

 5.5 MB

 Front_Snap_Pin.stl

 293 KB

 Rear_Snap_Pin.stl

 35.1 KB
                                                                                     8/10
Case 3:19-cv-04753-AET-TJB Document 18-55 Filed 02/20/19 Page 10 of 11 PageID: 1893
 IMG_0089.JPG

 3.2 MB

 IMG_6725.JPG

 1.47 MB

 IMG_6741.jpg

 2.02 MB

 Print1.jpg

 481 KB

 Print2.jpg

 477 KB

 Print3.jpg

 433 KB

 snap_pin_alternative-2.jpg

 1.55 MB

 snap_pin_alternative.jpg

 1.45 MB

 vanguard_JT_FP_Update.jpg

 159 KB

 Comments



 Casey Hancock: Does it matter what filament you use?
 Reply7 months ago



 Matthew Sizemore: YES! do NOT use PLA. It might run thru a clip but it WILL break and you will
 most likely get hurt. use carbon fiber nylon or PC.
 Reply5 months ago

          Post


                                                                                                  9/10
Case 3:19-cv-04753-AET-TJB Document 18-55 Filed 02/20/19 Page 11 of 11 PageID: 1894
 Available for Download

 Free

 Download the design’s source files for use on your own 3D printer.

 CC - Attribution


 Attribution

 FREE
 Report this design

 Downloaded this Design recently?
 Drag & Drop A Photo or
 Click To Browse

 Share

 Designs in I Like!!!
 More by DrSail
 Tags




                                                                                      10/10
